DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. Chu et al. (US 2018/0290673 A1).
Referring to Claim 1: Chu discloses a method comprising: 
receiving a selection of at least one vehicle-of-interest (40, 60) onboard a vehicle system (30) moving along one or more routes in a transportation network, the at least one vehicle-of-interest disposed on the one or more routes in the transportation network (Fig. 2); 
monitoring one or more locations of the at least one vehicle-of-interest from onboard the vehicle system (Para. [0002]) (Fig. 2); 
displaying the one or more locations of the at least one vehicle-of-interest on a display device (12) disposed onboard the vehicle system (Fig. 1); and 
determining whether to change display of the one or more locations of the at least one vehicle-of-interest on the display device based on an update to a notified state of the at least one vehicle-of-interest being received onboard the vehicle system (Para. [0021]).

Referring to Claim 2: Chu discloses a method, further comprising: changing operation of the vehicle system (via 122) (Fig. 5) based on at least one of: the one or more locations of the at least one vehicle-of-interest or the state of the at least one vehicle-of-interest (Para. [0011]).

Referring to Claim 3: Chu discloses a method, wherein the selection of the at least one vehicle-of-interest (60) is received based on one or more of a planned meet-and-pass event (Fig. 3) or a planned overtake event between the at least one vehicle-of-interest (60) and the vehicle system (30) (Para. [0057]).

Referring to Claim 4: Chu discloses a method, wherein the selection of the at least one vehicle-of-interest (40) is received based on the vehicle system (30) and the at least one vehicle-of-interest being located on a common route of the one or more routes (Figs. 2 and 3) (Para. [0048] and [0057]).

Referring to Claim 5: Chu discloses a method, wherein the selection of the at least one vehicle-of-interest (40) is received based on the vehicle system (30) trailing behind the at least one vehicle-of-interest on the common route (Figs. 2 and 3) (Para. [0048] and [0057]).

Referring to Claim 7: Chu discloses a method, wherein the selection of the vehicle-of-interest is received based on a prior unplanned event (“emergency stopped due to mechanical problems”) of the at least one vehicle-of-interest (40) (Para. [0051]).

Referring to Claim 8: Chu discloses a method, wherein the selection of the at least one vehicle-of-interest (40) is received based on a model type (“type of train”) of the at least one vehicle-of-interest (40) (Para. [0051]).

Referring to Claim 9: Chu discloses a method, wherein the selection of the at least one vehicle-of-interest is received based on input of an identifier (“identity of the track the train is on”) of the at least one vehicle-of-interest (40) (Para. [0051]).

Referring to Claim 11: Chu discloses a method, wherein the one or more locations of the at least one vehicle-of-interest is monitored from onboard the vehicle system (30) by receiving one or more signals (52) at the vehicle system from the at least one vehicle-of-interest (40) (Fig. 2) (Para. [0049]).

Referring to Claim 12: Chu discloses a method, wherein the one or more locations of the at least one vehicle-of-interest (40) is monitored from onboard the vehicle system (30) by receiving one or more signals at the vehicle system from an off-board system (“GPS”) (Para. [0059]).

Referring to Claim 13: Chu discloses a method, wherein determining whether to change display of the one or more locations of the at least one vehicle-of-interest (40) is displayed on the display device (36) includes determining whether the one or more locations of the at least one vehicle-of-interest has changed (“displaying real time train traffic situations with reference to the train's present location”) (Para. [0017]) (Fig. 2).

Referring to Claim 14: Chu discloses a method, wherein determining whether to change display of the one or more locations of the at least one vehicle-of-interest on the display device includes changing display (“issue an alert or warning to a driver”, Para. [0054]) of the one or more locations responsive to the update to the notified state of the at least one vehicle-of-interest not being received within a designated period of time (the “predetermined minimum ‘safety’ distance” corresponds to a response signal being received earlier than a designated period of time for signal transmission, Para. [0017] and [0054])

Referring to Claim 15: Chu discloses a system comprising: 
one or more processors (20) (Fig. 1) configured to determine at least one vehicle-of-interest (40, 60) onboard a vehicle system (30) moving along one or more routes in a transportation network, the at least one vehicle-of-interest disposed on the one or more routes in the transportation network (Fig. 2), the one or more processors configured to monitor one or more locations of the at least one vehicle-of-interest from onboard the vehicle system and to direct display of the one or more locations of the at least one vehicle-of-interest on a display device (12) disposed onboard the vehicle system (Para. [0002]), the one or more processors also configured to determine whether to change display of the one or more locations of the at least one vehicle-of-interest on the display device based on an update to a notified state of the at least one vehicle-of- interest being received onboard the vehicle system (Para. [0021]).

Referring to Claim 16: Chu discloses a system, wherein the one or more processors are configured to determine the at least one vehicle-of-interest based on one or more of: 
a meet-and-pass event between the at least one vehicle-of-interest (60) and the vehicle system (30) (Fig. 3) (Para. [0057]); 
an overtake event between the at least one vehicle-of-interest and the vehicle system; 
a conditional authority event between the at least one vehicle-of-interest and the vehicle system; 
the vehicle system (30) trailing behind the at least one vehicle-of-interest (40) (Fig. 2); 
an unplanned event (“emergency stopped due to mechanical problems”) of the at least one vehicle-of-interest (40) (Para. [0051]);
a model type (“type of train”) of the at least one vehicle-of-interest (40) (Para. [0051]); or 
an identifier (“identity of the track the train is on”) of the at least one vehicle-of-interest (40) (Para. [0051]).

Referring to Claim 17: Chu discloses a system comprising: one or more processors (20) configured to be disposed onboard a first vehicle system (30) moving along a route, the one or more processors configured to identify a second vehicle system moving along the route and to monitor a changing state of the second vehicle system based on a signal (52) received from one or more of the second vehicle system (40) (Fig. 2) (Para. [0049]) or an off-board control system, the one or more processors configured to direct a display device to present the changing state of the second vehicle system onboard the first vehicle system to an operator of the first vehicle system (“displaying real time train traffic situations with reference to the train's present location”) (Para. [0017]) (Fig. 2).

Referring to Claim 18: Chu discloses a system, wherein the first vehicle system (30) is a rail vehicle system and the one or more processors (20) are configured to direct the display device to present the changing state of the second vehicle system while the second vehicle system remains located within a threshold distance (“5-10 Km or more”) of the rail vehicle system (Para. [0020]).

Referring to Claim 19: Chu discloses a system, wherein the one or more processors (20) are configured to control movement (via 122) (Fig. 5) of the first vehicle system (30) during a movement event involving the first vehicle system and the second vehicle system (40) based on the changing state of the second vehicle system (Para. [0011] and [0020]).

Referring to Claim 20: Chu discloses a system, wherein the movement event includes one or more of a meet-and-pass event (Fig. 3) (Para. [0057]), an overtake event, or a conditional authority event.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Dreasher et al. (US 2020/0198677 A1).
Referring to Claim 6: Chu does not specifically teach using movement authority.
	However, Dreasher teaches a control system for enforcing conditional authorities using vehicle-to-vehicle monitoring, wherein the selection of the at least one vehicle-of-interest (108) is received based on the vehicle system (104) moving toward a segment (202) of the one or more routes where the vehicle system has a conditional authority to enter the segment of the one or more routes that is based on an absence of the at least one vehicle-of-interest in the segment of the one or more routes (Para. [0008] and [0020]) (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Chu to use movement conditional authority limits based on the absence of a leading vehicle, as taught by Dreasher, in order to enhance the safety of the system by preventing collisions and unsafe conditions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Brooks et al. (US 2017/0210404 A1).
Referring to Claim 6: Chu does not specifically teach that the selection of the at least one vehicle-of-interest is received based on selection of the at least one vehicle-of-interest from a set of potential vehicles provided by an off-board system.
	However, Brooks teaches a vehicle control system, wherein the selection of the at least one vehicle-of-interest (300) is received based on selection of the at least one vehicle-of-interest from a set of potential vehicles provided by an off-board system. (Para. [0048], second to last sentence) (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Chu to use an off-board system to provide information on the vehicle of interest, as taught by Brooks, in order to provide a centrally controlled/supervised system that enhances the safety and awareness of operators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617